Citation Nr: 0431370	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation based on the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The appellant is the surviving widow of a veteran, who had 
active service from March 1941 to June 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The medical evidence establishes that the appellant requires 
the daily assistance of another to perform the activities of 
daily living and to protect herself from the dangers of her 
environment.


CONCLUSION OF LAW

With the benefit of the doubt resolved in favor of the 
appellant, the criteria for special monthly dependency and 
indemnity compensation based on the need for regular aid and 
attendance have been met.  38 U.S.C.A. §§ 1502, 1541, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In view of the favorable decision to grant the appellant's 
claim on appeal, the Board finds that any failure on the part 
of VA to comply with the provisions of the VCAA has not 
resulted in prejudice to the appellant to the extent that the 
claim has been granted.

Legal Criteria and Analysis.  With respect to the applicable 
law, where a surviving spouse who is entitled to death 
pension is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable. 38 
U.S.C.A. § 1541(d). For pension purposes, a person shall be 
considered to be in need of regular aid and assistance if 
such person (1) is a patient in a nursing home on account of 
mental or physical incapacity; (2) is helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person; or (3) establishes a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(b), (c).

Additionally, an eligible person may qualify for a grant of 
aid and attendance if he or she establishes a factual need 
under the criteria set forth in 38 C.F.R. § 3.352(a).  In 
such a case, the claimant must show that he or she is 
disabled and in need of regular aid and attendance in 
carrying out the functions of his everyday life.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

In the case at hand, a January 2003 VA examination report 
indicates that the appellant is 80 years old and living alone 
in her house.  She required company to report to the 
examination.  On examination, the appellant appeared alert, 
oriented and coherent.  Her posture was erect with a loss of 
balance.  The state of her nutrition was poor.  She had 
degenerative joint disease and arthritis of the upper and 
lower extremity joints.  She also had peripheral vascular 
disease, arterial insufficiency in both legs, with 
hypochromic and hyperchromic spots, status post phlebitis, 
and pre-ulcer of the skin in the right leg.  She had 
limitation of motion due to weakness of the knees and lack of 
coordination in the legs, as well as a loss of balance.  Her 
propulsion was slow, and she moved a short distance, assisted 
by a walking cane, although her movement was compromised due 
to her arthralgias and advanced age.  The appellant also had 
degenerative joint disease and arthritis of the spine, as 
well as senile matured cataracts in both eyes.  In the 
examiner's opinion, the appellant is " . . . in need of aid 
and attendance, company, and supervision."

A March 2003 statement from J. Rodriguez Vazquez, M.D., 
reflects diagnoses of (1) chronic bronchial asthma, (2) 
peripheral vascular venous insufficiency, and (3) chronic 
allergic dermatitis.  Dr. Rodriguez Vazquez further opined:

Due to her problems, [the appellant] 
has frequent exacerbations of her 
conditions.  She is unable to exert 
physical force and it is [illegible] 
to stay [illegible] most of the time, 
which makes [it] impossible for her 
to [illegible] daily needs, therefore 
she needs help all of the time.

(Emphasis added).

There is also a December 2001 examination certificate 
completed by Dr. Carlos Morales Pagan that indicates the 
appellant "needs aid at home in order to do the house 
chores."

Based on these favorable medical opinions, the Board 
concludes that the appellant is so helpless as to need 
regular aid and assistance.  Resolving reasonable doubt in 
favor of the appellant, the Board resolves the issue in favor 
of the appellant.




	(CONTINUED ON NEXT PAGE)



ORDER

Special monthly dependency and indemnity compensation based 
on the need for regular aid and attendance is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



